Citation Nr: 0901189	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  05-36 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II (diabetes).

2.  Entitlement to service connection for diabetic peripheral 
neuropathy.

3.  Entitlement to service connection for coronary artery 
disease.

4.  Entitlement to service connection for a chronic 
respiratory disorder to include tuberculosis, pneumonia, 
pulmonary scarring, asthma, chronic obstructive pulmonary 
disease, and all forms of lung disease.

5.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1977, as well as a period of unverified period of inactive 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.

A travel Board hearing was held in May 2006 in Louisville, 
Kentucky, before the undersigned Acting Veterans Law Judge 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.  A transcript of 
that hearing is on file.  

This case was previously before the Board in March 2007.  At 
that time, the Board determined that new and material 
evidence had been presented with which to reopen the service 
connection claim for a chronic respiratory disorder and that 
claim was remanded for due process matters and for additional 
evidentiary development, as were service connection claims 
for: diabetes, diabetic peripheral neuropathy, coronary 
artery disease and an increased rating claim for 
hypertension.  The actions requested in that remand have been 
completed and the case has returned to the Board for 
appellate consideration.


FINDINGS OF FACT

1.  The veteran did not have service in Vietnam.

2.  There is no presumption of exposure to herbicides/Agent 
Orange or any other chemicals and the record is negative for 
any factual, verifiable or corroborating evidence which 
establishes or suggests exposure to ammonia, herbicides/Agent 
Orange or any other chemicals during the veteran's period of 
service.

3.  Diabetes and diabetic peripheral neuropathy were not 
diagnosed during service or during the first post-service 
year; medical records document that diabetes was initially 
diagnosed more than 20 years after the veteran's period of 
service.

4.  No credible evidence etiologically connects diabetes and 
diabetic peripheral neuropathy with the veteran's service or 
with exposure to herbicides/Agent Orange or any other 
chemicals claimed to have been sustained therein.

5.  The clinical evidence fails to establish a current 
diagnosis of coronary artery disease (CAD).  

6.  There has been no competent medical evidence presented 
establishing a link between service (to include 
unsubstantiated reports of exposure to Agent Orange, ammonia 
and chemicals sustained therein) and a currently diagnosed 
respiratory disorders to include COPD and bronchitis.

7.  The veteran's hypertension is well controlled with 
medication and is not productive of diastolic pressure of 
predominantly 110 or more or systolic pressure which is 
predominantly 200 or more.

CONCLUSIONS OF LAW

1.  Diabetes mellitus Type II was not incurred in service, 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101(3), 1112, 1116, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).

2.  Diabetic peripheral neuropathy was not incurred in 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101(3), 1112, 1116, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2008).

3.  CAD was not incurred in service or as a result of 
service-connected disability.  38 U.S.C.A. §§ 1112, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2008).

4.  A respiratory disorder, to include COPD and bronchitis, 
was not incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

5.  The criteria for an evaluation for hypertension in excess 
of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.104, Diagnostic Code 
7101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in October 2004 and March 2007, the veteran 
was notified of the evidence not of record that was necessary 
to substantiate his service connection claims.  He was told 
what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
To the extent that any notice was not timely, notice errors 
may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a Statement of the Case (SOC) or Supplemental Statement of 
the Case (SSOC), is sufficient to cure a timing defect).  
Here, the notice provided in March  2007 was followed by the 
subsequent adjudication of the service connection claims in 
an SSOC dated in January 2008, curing any defect in the 
timing of notice.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the letter 
dated in March 2007.  Adequate notice has been provided to 
the veteran prior to the transfer and certification of his 
case to the Board and complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  In the present 
appeal, because the service connection claims are all being 
denied, and no effective date or rating percentage will be 
assigned, the Board finds that there can be no possibility of 
any prejudice to the veteran under the holding in Dingess, 
supra.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased disability rating, section 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, the claimant was provided pertinent 
information.  Specifically, October 2004 and March 2007 
notice letters informed the veteran of the necessity of 
providing on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of his 
claimed disability, hypertension, and the effect that 
worsening has on the his employment and daily life.  The 
veteran was informed that should an increase in disability be 
found, a disability rating would be determined by applying 
the relevant diagnostic codes; and examples of pertinent 
medical and lay evidence that he could submit relevant to 
establishing entitlement to increased compensation.  The 
veteran was provided notice of the applicable relevant 
diagnostic code provisions in the aforestated various 
correspondence from VA, and the increased rating claim was 
thereafter adjudicated by way of a Supplemental Statement of 
the Case issued in January 2008.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant available 
service treatment records, VA and private medical records 
have been obtained.  The veteran has also been afforded 
appropriate VA examinations, most recently in 2007, which 
included medical opinions pertinent to the adjudication of 
the service connection claims and clinical information 
pertinent to the increased rating claim.  In sum, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled and no further action is necessary.

Factual Background and Legal Analysis

	Service Connection Claims

Factual Background

In February 2004, the veteran filed service connection claims 
for conditions including: various pulmonary conditions, CAD, 
diabetes and diabetic peripheral neuropathy.  He also 
generally asserted that his conditions were related to Agent 
Orange exposure in service.  

The veteran's service treatment records (STRs) reflect that 
he was treated for pneumonia in October 1974.  January and 
June 1975 examination reports revealed no clinical 
abnormalities of the heart, lungs, chest or endocrine system 
and indicated that neurological evaluation was normal.  The 
February 1977 examination report revealed no clinical 
abnormalities of the lungs, chest or endocrine system and 
indicated that neurological evaluation was normal.  
Laboratory testing for albumin and sugar was negative.  
Clinical evaluation of the heart was abnormal and the 
examiner explained that this was due to evidence of 
hypertension.  Thereafter, the veteran was treated for 
bronchitis in April and May 1977.  The veteran was 
disqualified for re-enlistment due to a congenital retinal 
abnormality.

On VA examination conducted in April 1978, the veteran 
complained only of hypertension.  The veteran gave a history 
of hypertension since 1977 and denied having diabetes.  X-ray 
films of the chest revealed no evidence of active 
cardiopulmonary disease.  Respiratory and neurological 
examinations were within normal limits.  Mild hypertension 
and a small prostate nodule were diagnosed.

Post service VA medical records show that the veteran was 
treated for: hypertension (since 1977); viral encephalitis 
(1983); bronchitis and asthma (1988 and 1990).  Chest X-ray 
films taken in August 1990 revealed no infiltrates but showed 
a possible pleural base density in the right lung field.

The file contains private medical records dated in November 
1991 reflecting that the veteran was hospitalized for 
treatment of respiratory failure secondary to acute asthma.

VA medical records dated in 1992 reflect that the veteran was 
treated for asthma, hypertension and bronchitis.

A VA examination was conducted in February 1993 at which time 
asthma was diagnosed.  A pulmonary specialist opined that 
there was no medical evidence supporting the proposition that 
hypertension was the cause of asthma.  It was further 
observed that when asthma had its onset in adulthood its 
etiology was often unclear.  

The file contains a VA medical statement dated in October 
1993.  The doctor noted that the veteran suffered from severe 
asthma and chronic bronchitis and that the veteran reported 
sustaining exposure to ammonia gas in service which caused 
bronchitis/pneumonia, which required treatment.  The doctor 
opined that given the severity of the condition before and 
after the incident, the exposure probably contributed to the 
disease process currently shown.

A VA pulmonary specialist opined in October 1993, having 
reviewed the veteran's medical records dated from 1974 to 
1977.  The doctor indicated that it was plausible that 
pneumonia, bronchitis and respiratory infections which were 
diagnosed during service were related to airway injury 
attributable to exposure to ammonia fumes (which could cause 
asthma like symptoms) while in boot camp.  The doctor 
documented that the veteran reported having no respiratory 
problems between 1977 and 1987.  The doctor opined that it 
was not likely that the veteran's recurrent asthmatic 
problems present since 1987 were related to ammonia exposure 
in service.  It was further explained that patients with 
allergies were prone to develop asthma and that his current 
allergies and asthma were not likely service related.

The file contains a private medical opinion of Dr. H., a 
specialist in allergy and immunology, offered in February 
1997.  The doctor noted that the veteran had a long history 
of asthma with frequent pneumonia and bronchitis which began 
after exposure to ammonia fumes during military service.  The 
doctor indicated that he agreed with the VA pulmonologist 
that exposure to ammonia and similar irritants could trigger 
asthma-like symptoms.  It was also observed that the veteran 
had a history of hypertension which was made worse when his 
asthma was symptomatic.  In a second medical statement 
provided later in February 1997, Dr. H. clarified that while 
medical evidence supported the premise that exacerbations of 
asthma could worsen hypertension, there was little medical 
evidence suggesting that a flare-up of hypertension 
exacerbated asthma.  

A VA respiratory examination was conducted in June 1999.  The 
veteran gave a history of having been exposed to ammonia 
fumes in Marine boot camp approximately 45 days after 
beginning his basic training and subsequently developing 
pneumonia approximately one week later.  The examiner 
assessed that the veteran appeared to have allergic rhinitis 
with asthma which was exacerbated by stress and anxiety.  An 
assessment of chemical-induced pneumonitis with recurrent 
bronchitis while in the Marine Corps was also made.  The 
examiner explained that the 11-year interim between his 
symptoms during the veteran's Marine Corps training and duty 
and the onset of subsequent symptoms indicated that his 
current respiratory problems were unrelated to his military 
service.  In an addendum to the examination report, the 
pulmonary specialist who examined the veteran in June 1999 
stated that he had reviewed the claims folder, including the 
veteran's service medical records and the statements by the 
VA physicians in 1993.

VA records dated from 2000 to 2003 reflect that the veteran 
was treated for: allergies, asthma, pneumonia, bronchitis and 
hypertension.  Diabetes was being treated at least as early 
as January 2001 and chronic obstructive pulmonary disease 
(COPD) was diagnosed in at least June 2003.  Records dated in 
late 2003 and throughout 2004 document treatment for 
diabetes, diabetic neuropathy, heart murmur, bronchitis with 
upper respiratory infection, and COPD.  An entry dated in 
April 2004 indicates that diabetes was initially diagnosed in 
1997 or 1998.  An Agent Orange consultation took place in May 
2004.  At that time, the veteran reported that he had not 
served in Vietnam, but believed he had possibly sustained 
Agent Orange exposure at Camp Pendleton after the fall of 
Saigon, when many soldiers and Vietnamese were brought back 
to the base and he worked around them.  Symptoms of diabetic 
neuropathy affecting the legs were documented in an August 
2004 record.  An entry dated in October 2004 indicated that 
diabetic neuropathy had initially been identified in about 
2000 and was definitely shown by nerve conduction studies.  
During 2005 and 2006 the veteran continued to be treated for 
diabetes, neuropathy, bronchitis, COPD and heart murmur.  

The veteran presented testimony at a Board hearing held in 
May 2006.  He reported that during basic training, an unhappy 
drill instructor poured ammonia in the shower area, causing 
him to inhale the fumes and shortly thereafter to develop 
pneumonia.  The veteran stated that he believed that this 
incident caused chronic pulmonary problems.  The veteran also 
indicated that he believed that CAD was due to service-
connected hypertension, and that diabetes and diabetic 
neuropathy were attributable to Agent Orange exposure 
sustained in service by virtue of working with soldiers and 
citizens returning to Camp Pendleton after the fall of 
Saigon, and as a result of weed killer sprayed around the 
area.  

A VA diabetes examination was conducted in June 2007 and the 
claims file was reviewed.  The report stated that the onset 
of diabetes was in 1998 and that symptoms of peripheral 
neuropathy developed in conjunction with diabetes.  The 
examiner stated that the veteran did have clinical evidence 
of diabetes mellitus, Type II and of diabetic peripheral 
neuropathy.  The examiner explained that it would require 
resort to mere speculation to opine as to whether diabetes 
was sustained secondary to exposure to weed killer in service 
and added that there was no way to confirm the veteran's 
reported exposure to weed killer in service.  The examiner 
also added that there was no evidence in the STRs of blood 
sugar abnormalities or nerve related disorders and noted that 
hypertension was not recognized as an etiology for diabetes.  

A VA respiratory and pulmonary examination was conducted in 
June 2007 and the claims folder was reviewed.  A history of 
treatment in service for pneumonia, chest and virus colds and 
bronchitis was recorded.  The veteran reported that he 
suffered from pneumonia in 1974 during service after ammonia 
was put in the showers for punishment; the veteran indicated 
that he had never recovered from this episode and that COPD 
and bronchitis were now diagnosed.  Assessments of COPD and 
bronchitis were made.  The examiner opined that it was less 
likely than not that the currently diagnosed respiratory 
disorders were related to service.  The examiner explained 
that exposure to toxic chemicals was more likely to cause a 
restrictive lung disease or lung fibrotic disease than the 
currently diagnosed COPD and bronchitis.  The examiner stated 
that there was no medical evidence in the claims folder which 
showed the onset of a chronic lung condition when the veteran 
was in service or which sufficiently linked a currently 
diagnosed lung disorder to service.  It was also observed 
that hypertension was not recognized as an etiology for COPD 
or bronchitis.  

The 2007 VA examination report also indicated that the 
veteran was not aware that he had CAD and that he in fact did 
not have symptoms of CAD.  The examiner concluded that there 
was no clinical evidence of CAD.  

Legal Analysis

The veteran maintains that he was exposed to ammonia during 
boot camp and later was exposed to Agent Orange at Camp 
Pendleton and Camp Telega in California by virtue of being 
exposed to sick soldiers who had been exposed to Agent Orange 
in Vietnam.  He also mentioned that while stationed at Camp 
Courtney in Okinawa, Japan, he was exposed to soldiers who 
had been exposed to Agent Orange in Vietnam.  Hence, service 
connection claims for diabetes, diabetic neuropathy, and a 
respiratory disorder have been raised based on a theory of 
chemical exposure in service.  As to the claim for CAD, the 
veteran maintains that this condition is secondary to 
service-connected hypertension.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection may also 
be granted for conditions including cardiovascular renal 
disease and diabetes when it is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.

Service connection may be granted for disability that is 
proximately due to, the result of, or aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310(a) (2008); 
Allen v. Brown, 7 Vet. App. 439 (1995).  The provisions of 38 
C.F.R. § 3.310 were amended, effective from October 10, 2006; 
however, the new provisions require that service connection 
not be awarded on an aggravation basis without establishing a 
pre-aggravation baseline level of disability and comparing it 
to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 
7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 
Vet. App. 439 (1995), the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  Thus, 
the Board will apply the older version of 38 C.F.R. § 3.310, 
which is more favorable to the claimant because it does not 
require the establishment of a baseline before an award of 
service connection may be made.

The law provides that a veteran who served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, such as 
Agent Orange, absent affirmative evidence to the contrary. 38 
C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, certain enumerated diseases, including 
cardiovascular-renal disease and diabetes, shall be service 
connected if the requirements of 38 U.S.C.A. § 1116 and 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113 
and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e).

As to disorders claimed to be attributable to herbicide/Agent 
Orange exposure, the law provides that for veterans who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending May 7, 1975, service 
connection may be presumed for certain diseases enumerated by 
statute and regulations that become manifest within a 
particular period, if any such period is prescribed.  The 
specified diseases are: chloracne, Hodgkin's disease, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), multiple myeloma, respiratory cancers (cancers 
of the lung, bronchus, trachea, or larynx).  38 U.S.C.A. § 
1116; 38 C.F.R. § 3.309(e).  As a result of amendments to 38 
C.F.R. § 3.309(e), Type-II diabetes mellitus was added to the 
list of diseases for which presumptive service connection can 
be established.  See 66 Fed. Reg. 23166 (May 8, 2001); 68 
Fed. Reg. 59540 (October 16, 2003).  Several enumerated 
conditions include diabetes (Type 2) are diseases subject to 
presumptive service connection under 38 C.F.R. 
§ 3.307(a)(6)(ii), if the disorder became manifest to a 
degree of 10 percent at any time after service.

VA has determined that a positive association does not exist 
between other nonspecified diseases and herbicide exposure.  
72 Fed. Reg. 32,395 - 32,407 (June 12, 2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2008).

	A.  Diabetes and diabetic peripheral neuropathy

The statutory provision specifically covering herbicides is 
38 U.S.C.A. § 1116. Under 38 U.S.C.A. § 1116(f), a claimant, 
who, during active service, served in the Republic of Vietnam 
during the Vietnam era, shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that he was not 
exposed to any such agent during that service.  The 
presumption of exposure to herbicides is provided to all 
veterans who served in Vietnam during the Vietnam era.  
However, in this case, the veteran served in the continental 
United States and Japan only, and therefore he is not 
entitled to the statutory presumption of exposure to 
herbicides while in service.  38 U.S.C.A. § 1116(f).  
Therefore, with regard to the claims for diabetes and 
peripheral neuropathy, service connection under the 
presumptive provisions of 38 C.F.R. §§ 3.307(a)(6) and 
3.309(e) is not warranted.  Accordingly, the laws and 
regulations pertaining to presumptive service connection 
based on exposure to herbicides will not be further 
discussed.

However, the provisions for presumption service set forth 
under the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation, i.e., that his exposure to 
Agent Orange led to the development of the claimed disability 
after service.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. 
Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120 
(2007) (holding that the availability of presumptive service 
connection for some conditions based on exposure to Agent 
Orange does not preclude direct service connection for other 
conditions based on exposure to Agent Orange).  

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

In this case, elements (2) and (3) are lacking.  As set forth 
above, the veteran's STRs are entirely negative for 
complaints, findings or a diagnosis of diabetes or diabetic 
neuropathy nor were these conditions initially manifested or 
diagnosed by documented evidence until about 1997 or 1998, 
about 20 years after the veteran's discharge from service.  
Accordingly, service connection on a presumptive basis is not 
warranted under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

In addition, the Board notes that the record on appeal 
contains no probative evidence linking the veteran's 
currently claimed and diagnosed diabetes and diabetic 
peripheral neuropathy to his period of service or any 
incident therein, to include exposure to chemicals/herbicide 
agents/Agent Orange/weed killer.  The file also reflects that 
there is no etiological relationship between service-
connected hypertension and diabetes and diabetic peripheral 
neuropathy.

In this case, there has been absolutely no objective or 
documentary evidence presented which even suggests that the 
veteran sustained any kind of chemical or Agent Orange 
exposure in service.  The veteran has repeatedly provided 
statements to the effect that his diabetes and diabetic 
peripheral neuropathy are attributable to such exposure.  
However, the Court has held that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability that may be related to service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 
2007) (holding that a layperson may provide competent 
evidence to establish a diagnosis where the lay person is 
"competent to identify the medical condition").  Here, the 
diagnoses of both diabetes and diabetic peripheral neuropathy 
clearly require medical knowledge that the veteran is not 
shown to have; thus the veteran is not competent (i.e., 
professionally qualified) to offer an opinion as to the 
presence, cause, or onset of the claimed disorders.

The file also lack evidence of continuity and chronicity of 
symptomatology since service.  In this case, there is a large 
gap in evidence from approximately 1977 until about 1997 or 
1998, during which time it appears that the veteran received 
no treatment for diabetes or related neuropathy, no such 
symptomatology was documented, and neither of those 
conditions was diagnosed.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  In essence, any assertions 
of continuity and chronicity of diabetes and diabetic 
neuropathy are unsupported.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service, is probative evidence against the claim.).  
Therefore, neither chronicity nor continuity of diabetes or 
diabetic neuropathy since service is established.  38 C.F.R. 
§ 3.303(b) (2008); See Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).

In summary, in light of the inapplicability of any statutory 
and regulatory presumptions, the lack of any manifestations 
or diagnosis of diabetes or diabetic peripheral neuropathy in 
service or for decades thereafter, and lacking probative 
evidence of a link between the veteran's currently diagnosed 
diabetes and diabetic peripheral neuropathy and his period of 
service or a service-connected disorder, the Board finds that 
service connection for diabetes and for diabetic peripheral 
neuropathy is not warranted and must be denied.  The benefit 
of the doubt doctrine is not for application where, as here, 
the weight of the evidence is against the claim.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

	B.  Coronary Artery Disease

The veteran's primarily maintains that service connection is 
warranted for CAD based on a secondary relationship to 
service-connected hypertension.  

Regardless of the theory of entitlement raised, the medical 
evidence on file does not contain any current evidence of 
CAD.  In fact CAD has not been diagnosed at any time post-
service.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the Court's interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).

The requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if the disability resolves prior 
to the adjudication of the claim.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).  In this case, the claim was filed 
in February 2004; a clinical diagnosis of CAD was not of 
record at that time (resolved or unresolved) nor at any time 
subsequently since the claim has been pending.

In summary, the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in- 
service incident has resulted in a current disability.  
Degmetich, 104 F. 3d at 1332; Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Thus, because the evidence shows that the 
veteran does not currently have a diagnosis of CAD; service 
connection for this claimed condition is not warranted.

	C.  Respiratory Disorder

The STRs reflect that the veteran was treated for acute 
episodes of pneumonia (1974) and bronchitis (1977) which 
resolved.  

Post-service medical records show that respiratory disorders 
identified as bronchitis and COPD were diagnosed 1988 and 
about 2000, respectively, more than a decade after the 
veteran's discharge from service.  Asthma was also diagnosed 
post-service, but it's not currently diagnosed and was 
specifically not shown upon VA examination conducted in 2007.  

Neither currently diagnosed respiratory condition (COPD or 
bronchitis) has been in any way linked by competent evidence 
or opinion to the veteran's period of service, to include by 
virtue of claimed chemical exposure or as a residual of 
pneumonia treated in service.  To the extent that medical 
opinions dated in 1993 suggest a possible etiological 
relationship between exposure to ammonia in service and the 
subsequent development of respiratory problems, exposure to 
ammonia or Agent Orange in service has not been established 
under any factual basis in this case.  The veteran is not 
considered competent to provide an account of such exposure.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a lay person.  
See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
Chemical exposure is not of the nature of observable 
symptomatology or circumstance and as such the veteran is not 
competent to either identify the type or extent of exposure.  

In this case, no probative and/or competent evidence has been 
presented which establishes that the veteran's post-service 
claimed pulmonary problems are etiologically related to 
service.  A requirement for a showing of such a relationship 
has been repeatedly reaffirmed by the Court of Appeals for 
the Federal Circuit, which has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between the veteran's service (or 
a service connected disability) and the disability claimed.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Significantly, in 2007 a VA examiner stated that there was no 
medical evidence in the claims folder which showed the onset 
of a chronic lung condition when the veteran was in service 
or which sufficiently linked a currently diagnosed lung 
disorder to service.  It was also observed that hypertension 
was not recognized as an etiology for COPD or bronchitis.

Moreover, the record here does not establish continuity and 
chronicity of pulmonary /respiratory symptomatology since 
service.  Significantly after suffering from acute pneumonia 
and bronchitis in service, it was not until almost a decade 
later that respiratory symptomatology recurred.  The fact 
that the contemporaneous records do not provide subjective or 
objective evidence that supports any assertion that the 
veteran experienced continuous pulmonary symptomatology since 
the being treated for in-service pneumonia or bronchitis, is 
highly probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).  Moreover, in the 
case of COPD, this was not initially diagnosed until about 
2000, with a lengthy period without evidence of treatment for 
that condition extending from approximately 1977 to 1999; the 
, lack of evidence of a continuity of treatment also weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

After considering all the evidence under the laws and 
regulations set forth above, the Board concludes that there 
is no credible evidence showing that the veteran suffered an 
injury or disease in service (i.e., exposure to chemicals or 
Agent Orange).  Further, there is no competent medical 
evidence that a currently claimed respiratory disorder, to 
include bronchitis and COPD, is related to service.  In 
deciding whether the claimed benefits are warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for a respiratory disorder to include COPD and bronchitis is 
denied.

	Increased Evaluation - Hypertension

Factual Background

Service connection was established for hypertension in an 
August 1978 rating action, at which time a non-compensable 
rating was assigned.  Thereafter, in a March 1984 rating 
action a 10 percent evaluation was assigned effective from 
February 1984; the 10 percent rating has been in effect since 
that time.  In February 2004, the veteran filed an increased 
rating claim for hypertension.

VA records dated in late 2003 and 2004 include an entry dated 
in December 2003 at which time a blood pressure reading of 
136/77 was made.  A reading of 189/96 was made in January 
2004 and the record indicated that the veteran was taking 
Lisinopril for blood pressure control.  When evaluated in 
April 2004, a blood pressure reading of 167/96 was made.  A 
blood pressure reading of 159/87 was made in July 2004.  When 
seen in August 2004 a reading of 128/86 was made.

A VA hypertension examination was conducted in November 2004.  
The report stated that the veteran was taking Lisinopril for 
blood pressure control.  The veteran indicated that he had no 
complications from hypertension.  Blood pressure readings 
142/90, 130/88 and 138/88 were made.  Hypertension with 
medications was diagnosed.

VA medical records dated from 2005 to 2007 include the 
following documented blood pressure readings: 135/75 
(February 2005); 198/111, 180/98 and 155/100 (April 2005); 
134/82 (June 2005), 133/86 (February and May 2006); and 
148/91 (January 2007).

A VA hypertension examination was conducted in June 2007 and 
the claims folder was reviewed.  The report indicated that 
veteran's hypertension was stable and that it was being 
treated by Lisinopril.  Blood pressure readings of 146/91, 
150/94 and 116/90 were made.  The examiner opined that it did 
not appear that the veteran's blood pressure was 
predominantly 110 or more or that his systolic pressure was 
200 or more.  The heart size was normal and the examiner 
noted that there was no evidence of peripheral edema or 
hypertensive heart disease associated with hypertension.  It 
was also reported that hypertension had no significant impact 
on the veteran's occupational activity or daily activities.  
Essential hypertension was diagnosed.

Legal Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder. 38 C.F.R. §§ 
4.1 and 4.2 (2008).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (2008), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2008).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).

The veteran's hypertension is evaluated as 10 percent 
disabling under Diagnostic Code 7101.  Under this code, a 10 
percent rating is warranted when the disability is manifested 
by diastolic pressure predominantly 100 or more, or; systolic 
pressure of 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent rating requires that the evidence show that the 
diastolic pressure is predominantly 110 or more, or that 
systolic pressure is predominantly 200 or more.  A 40 percent 
rating is warranted when the diastolic pressure is 
predominantly 120 or more, and a 60 percent rating requires 
diastolic pressure predominantly 130 or more.

During the course of this appeal, the veteran was formally 
examined in November 2004 and June 2007.  In addition, when 
seen by VA on numerous occasions for complaints and treatment 
of various disorders during the course of the appeal period 
extending from February 2004 to the present time, the 
veteran's blood pressure was often recorded.  Based on a 
review of the above evidence, the Board concludes that 
entitlement to an evaluation in excess of 10 percent is not 
warranted.  Simply stated, the veteran's hypertension is 
controlled on medication and out of the almost 20 blood 
pressure readings recorded herein - only one included a 
diastolic reading in excess of 110.  The evidence fails to 
indicate diastolic blood pressure readings of predominantly 
110 or more or systolic pressure which is predominantly 200 
or more, as required for an increased (20 percent) rating 
under Diagnostic Code 7101.  

The clinical evidence does not document any conditions or 
complications associated by virtue of clinical evidence or 
competent medical opinion with hypertension.  Accordingly, 
there is no basis at this point for further analysis of 
whether a separate compensable evaluation might be warranted 
for any complication attributable to hypertension.  

After a careful review of the record, the Board can find no 
other evidence to support a finding that the veteran's 
service-connected hypertension was more or less severe during 
the appeal period.  At no time during the appeal period have 
diastolic pressures of 110 or above or systolic pressure of 
200 or above predominated.  As noted above, while there is 
one isolated reading in this range.  Accordingly, there is no 
basis for awarding the veteran a disability rating other than 
the currently assigned 10 percent for at any time from 
February 2004 to the present.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board further finds that the veteran's hypertension do 
not reflect so exceptional or so unusual a disability picture 
as to warrant the assignment of a higher rating on an 
extraschedular basis.  There is no showing that this 
condition has resulted in marked interference with 
employment.  Moreover, treatment of hypertension has not 
required frequent periods of hospitalization, or otherwise 
rendered impractical the application of the schedular 
standards.  In the absence these factors, the criteria for 
submission for assignment of an extraschedular rating are not 
met.  Thus, the Board is not required to remand this claim 
for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for diabetes mellitus, Type 
II, is denied.

Entitlement to service connection for diabetic peripheral 
neuropathy is denied.

Entitlement to service connection for coronary artery disease 
is denied.

Entitlement to service connection for a respiratory disorder, 
to include COPD and bronchitis is denied.

An evaluation in excess of 10 percent for hypertension is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


